Citation Nr: 0721563	
Decision Date: 07/18/07    Archive Date: 08/02/07

DOCKET NO.  05-34 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus 
type 2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from April 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
July 2005.  A statement of the case was issued in September 
2005, and a substantive appeal was received in October 2005.  


FINDING OF FACT

Hypertension was not manifested during the veteran's active 
service or for many years thereafter, nor is hypertension 
otherwise related to such service or to the veteran's service 
connected diabetes mellitus type 2.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to be 
incurred in or aggravated by such service, nor is 
hypertension proximately due to or the result of the 
veteran's service connected diabetes mellitus type 2.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The September 2004 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate his claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the September 2004 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the September 2004 letter was sent to the appellant 
prior to the November 2004 rating decision.  The VCAA notice 
was therefore timely.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  Therefore, the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided a September 2004 VCAA letter with notice of what 
type of information and evidence was needed to substantiate 
the claim for service connection, but there has been no 
notice of the types of evidence necessary to establish a 
disability rating for his disability claim or the effective 
date of the disability.  To the extent that such notice may 
be deficient in any respect, the matter is effectively moot 
in light of the following decision which finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
his claims based on his status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Although the 
veteran was not provided a VA examination to determine 
whether his hypertension is directly related to service, the 
evidence of record does not contain competent evidence that 
the veteran complained of, was treated for, or was diagnosed 
with hypertension in service; or that the claimed disability 
may be associated with any in-service event.  Consequently, a 
medical examination for service connection on a direct basis 
is not necessary to decide the claim.  However, the veteran 
was afforded a VA examination in September 2005 specifically 
to determine whether the veteran's hypertension is caused by 
his service-connected diabetes mellitus.  The Board finds 
that the record as it stands includes adequate competent 
evidence to allow the Board to decide the case and no further 
action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with his claim.

Analysis

The issue before the Board involves a claim of entitlement to 
service connection for hypertension, to include as secondary 
to diabetes mellitus.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
hypertension, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.   Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Service connection 
can be granted for a disability that is aggravated by a 
service-connected disability, and compensation can be paid 
for any additional impairment resulting from the service-
connected disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).

Based on the medical evidence of record, service connection 
is not warranted on a direct theory of entitlement.  Service 
medical records are silent for any complaints of, treatments 
for, or diagnosis of hypertension.  There is no indication in 
the veteran's January 1968 entrance and March 1970 exit 
examinations that he had hypertension.  Further, in his 
January 1968 and December 1969 reports of medical history, 
the veteran indicated by checking the appropriate box that he 
did not have or ever had high blood pressure.  Moreover, 
despite the veteran's current contentions, he denied 
dizziness at the time of the December 1969 examination.  His 
blood pressure was reported as 114/78 at the time of the 
March 1970 examination. 

There is also no medical documentation of the presence of 
hypertension within one year of the veteran's discharge.  The 
veteran was hospitalized by VA for unrelated reasons in 
August 1970, but the report of that hospitalization does not 
include any reference to hypertension.  Moreover, the report 
of a September 1970 VA examination reveals that the veteran's 
blood pressure was 108/76 and there was no suggestion or 
diagnosis of any hypertension.  The veteran reported at his 
September 2005 VA examination that he was diagnosed with 
hypertension in 1979.  Assuming for the sake of argument that 
the veteran was diagnosed in 1979, it was not until 9 years 
after service when he was first diagnosed with hypertension, 
which is also beyond the one year presumptive period and also 
does not suggest a continuity of symptomatology from service 
on.    

The Board also notes that when the veteran initially filed a 
claim with the VA in August 1970, he filed for headaches, 
hepatitis, and twisted right ankle.  However, he did not 
reference hypertension at that time, thus suggesting that the 
veteran himself was of the opinion that there was no service-
related hypertension.  If he believed he had hypertension 
related to service, it is reasonable to expect that he would 
have included such a claim with the aforementioned claim.  

As noted above, the veteran has not been afforded a VA 
examination to determine whether service connection may be 
granted on a direct basis.  Pursuant to McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  However, the standards of 
McLendon are not met in this case as the evidence of records 
fails to indicate that hypertension, first reported many 
years post service, had its onset in service or is otherwise 
related thereto.

In his substantive appeal received in October 2005, the 
veteran claimed that while stationed in Vietnam he was 
treated by a medic for headaches and dizziness.  The veteran 
attributed these symptoms to high blood pressure.  The Board 
notes, however, that although lay persons are competent to 
provide evidence regarding injury and symptomatology, they 
are not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Only a medical professional can provide evidence of a 
diagnosis or etiology of a disease or disorder.  Further, as 
noted previously, there is no indication in the veteran's 
January 1968 entrance and March 1970 exit examinations that 
he had hypertension.  Moreover, as already mentioned, in 
January 1968 and December 1969 reports of medical history, 
the veteran indicated by checking the appropriate box that he 
did not have or ever had high blood pressure.  Such records 
constitute competent evidence showing no high blood pressure 
during service and at discharge.  There is simply no 
competent evidence to suggest a link between the veteran 
hypertension and his service.
      
Service connection for hypertension is also not warranted on 
a secondary theory of entitlement.  The veteran was afforded 
a VA examination in September 2005 to determine whether his 
hypertension is secondary to his diabetes mellitus type 2.  
Based on an examination of the veteran and the veteran's 
history that he was diagnosed with hypertension in 1979, the 
examiner opined that it was less likely as not that the 
veteran's hypertension was caused by or is the result of his 
diabetes mellitus type 2.  The examiner reasoned that the 
veteran had been diagnosed with hypertension approximately 25 
years prior to the diagnosis of diabetes mellitus type 2.  
This medical opinion supported by a rationale is highly 
persuasive, and there is otherwise no medical evidence of 
record to suggest any causal relationship between the 
hypertension and the service-connected diabetes. 

As the preponderance of the evidence is against the veteran's 
claim for service connection for hypertension on a direct and 
secondary basis, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).


ORDER

The appeal is denied.




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


